THE THIRTEENTH COURT OF APPEALS

                                   13-21-00030-CR


                               Darrel Clay Greenwood
                                          v.
                                 The State of Texas


                                 On Appeal from the
                 County Court at Law No. 1 of Victoria County, Texas
                          Trial Court Cause No. 1-115007


                                     JUDGMENT

      THE THIRTEENTH COURT OF APPEALS, having considered this cause on

appeal, concludes the appeal should be dismissed. The Court orders the appeal

DISMISSED in accordance with its opinion.

      We further order this decision certified below for observance.

June 3, 2021